DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, there is no antecedent basis for “the step of transporting”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. US 2010/0221393. 
Regarding claim 17, Lim discloses a meal package, comprising a container having an opening defining a volume and a film sealing the opening ([0019], [0020]), in which the container is at least partially formed of polycarbonate ([0021]) and the film is at least partially formed of polypropylene ([0023]). It is noted that the food product packaged by Lim can be considered a meal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1-7, 9, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keller US 6,380,524 in view of Murray US 2007/0284369 in view of Harl et al. US 2005/0284171 in view of Cochran et al. US 2013/0202754.
Regarding claim 1, Keller discloses a method of preparing and serving a meal package comprising the steps of: preparing a meal package, including: disposing a food product into a container (shell 1), the container having an opening defining therein a volume for receiving the food product; and sealing the container by securing a film (cover film 4) over the container (col. 3, lines 2-5); heating the meal package in a microwave oven; removing the film from the container; 
Claim 1 differs from Keller in the recitation that the method specifically comprises serving the heated food product in the container.
Murray teaches a method of preparing and serving a meal package comprising the steps of: preparing a meal package, including: disposing a food product into a container, the container having an opening defining therein a volume for receiving the food product and sealing the container by securing a film over the container, heating the meal package in a microwave oven, removing the film from the container and serving the heated food product in the container (Fig. 7, 8, [0027], [0029], [0030]-[0037]).
It would have been obvious to one of ordinary skill in the art to modify the method of Keller to include a step of serving the heated food product in the container as taught by Murray in order to avoid using additional containers and since Murray shows this is a convenient use of microwave packages 
Claim 1 differs from Keller in view of Murray in the recitation that the method comprises cleaning the used container after the food product has been consumed and repeating the above steps for the used container.
Harl teaches making a microwavable container reusable and suitable for dishwasher use ([0005], [0105], [0046]). 
Cochran teaches a method of preparing and serving a meal package (cook pack) ([0135], Fig. 5(a)). The method comprising the steps of: preparing a meal package (cook pack), including: disposing a food product into a container ([0052]), the container having an opening defining therein a volume for receiving the food product (Fig. 5(a)) and sealing the container by securing a film over the container ([0053], [0123]). Heating the meal package ([0132]) and obviously removing the film from the container. Cochran discloses cleaning the used container after the food product has been consumed and repeating the above steps for the used container ([0135]).
It would have been obvious for one of ordinary skill in the art to modify the method of Keller in view of Murray to include making the microwavable container reusable as taught by Harl and to comprise the steps of cleaning the used container after the food product has been consumed and repeating the above steps for the used container as taught by Cochran in order to reduce the amount of waste generated in making the food product packages.
Regarding claim 2, Keller in view of Murray in view of Harl in view of Cochran discloses the container is a bowl or a tray (‘524, Fig. 1).
Regarding claim 3, Keller in view of Murray in view of Harl in view of Cochran discloses that the film comprises a non-return valve (one-way valve) configured to release steam from the container during heating (‘524, col. 2, lines 31-45)
Regarding claim 4, Keller in view of Murray in view of Harl in view of Cochran discloses that the film is at least partially formed of polypropylene (‘524, col. 3, lines 2-5)
Regarding claim 5, in view of Harl the combination discloses that a reusable microwavable container is at least partially formed from polycarbonate (‘171, [0104]).  
To modify Keller who already teaches a microwavable container and to use polycarbonate would have been obvious to one having ordinary skill in the art for the purpose of providing improved reusability of the container, as suggested by the combination.  
Regarding claim 6, Keller in view of Murray in view of Harl in view of Cochran discloses that the package is retail and/or shipping package, preferably being shipped and sold under refrigeration to keep the contents fresh and that the package can be used for cooking the food from a raw state (‘524, col. 3, lines 42-55). Keller in view of Murray in view of Harl in view of Cochran discloses that the actual heating process occurs after shipping and storage of the package (‘524, col. 2, lines 1-15) and that the food should be ready to eat immediately after heating in the microwave (‘524, col. 2, lines 16-22) and thus obviously discloses that the steps of disposing the food product into a container and sealing the container take place at a first location and at least one of the remaining steps take place at a second location (heating by a consumer). 
Regarding claim 7, Keller in view of Murray in view of Harl in view of Cochran disclose that the first location is a manufacturing site such as a factory (‘754, [0135]).
Regarding claim 9, Keller in view of Murray in view of Harl in view of Cochran obviously teaches that the method comprises a step of transporting the meal package from the first location to the second location since the meal package is a retail package which is shipped and sold to a consumer (‘524, col.3, lines 42-56).
Regarding claim 10, Keller in view of Murray in view of Harl in view of Cochran discloses that the method further comprises the step of transporting the used container back to the first location before the container has been cleaned (the cook pack could be a reusable cook pack which is returned to the factory, cleaned and then available for another trip through the factory and to the consumer) (‘754, [0135]).
Regarding claim 13, Keller in view of Murray in view of Harl in view of Cochran discloses that the food product is disposed into the container in accordance with a predetermined meal specification (recipe) (‘524, col. 5- col. 6, Examples of Recipes)
Regarding claim 14, Keller in view of Murray in view of Harl in view of Cochran discloses that the package is shipped and sold under refrigeration to keep the contents fresh (‘524, col. 3, lines 42-56), therefore it would have been obvious to one of ordinary skill in the art to store the meal package in chilled environment at the second location (for example a consumers home) until the meal package is required to be heated.  The limitation “chilled” is construed to mean at least refrigerated conditions as disclosed in Applicant’s specification.
Regarding claim 15, Keller in view of Murray in view of Harl in view of Cochran teach that the container can be cleaned using a dishwasher (‘171, [0005]) (‘754, [0135]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keller US 6,380,524 in view of Murray US 2007/0284369 in view of Harl et al. US 2005/0284171 in view of Cochran et al. US 2013/0202754 in view of Plank US 2006/0019021.
Regarding claim 8, claim 8 differs from Keller in view of Murray in view of Harl in view of Cochran in the recitation that the second location is a hospital, or a school or a care home or any other establishment requiring mass catering facilities.
Plank discloses packaging microwavable food products for heating by a non-manufacturing consumer and discloses that examples of non-manufacturing consumers includes schools, hospitals, restaurants, and retail consumers ([0034]-[0036]). It would have been obvious to one of ordinary skill in the art to modify the method of Keller in view of Murray in view of Harl in view of Cochran such that the second location is a hospital, or a school or a care home or any other establishment requiring mass catering facilities as taught by Plank since Plank shows it was common to provide microwavable packaged food products for hospitals, schools as well as retail consumers.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller US 6,380,524 in view of Murray US 2007/0284369 in view of Harl et al. US 2005/0284171 in view of Cochran et al. US 2013/0202754 in view of Su et al. US 2014/0166652.
Regarding claim 11, claim 11 differs from Keller in view of Murray in view of Harl in view of Cochran in the recitation that the container defines a first volume and a second volume separated by a dividing member and wherein the step of disposing a food product into the container comprises disposing a first food product into the first food volume and a second food product into the second food volume.
Su discloses a microwavable food package where the container defines a first volume and a second volume separated by a dividing member and discloses disposing a first food product into the first food volume and a second food product into the second food volume (Fig. 6, [0039]). It would have been obvious to one of ordinary skill in the art to modify Keller in view of Murray in view of Harl in view of Cochran such that the container defines a first volume and a second volume separated by a dividing member and wherein the step of disposing a food product into the container comprises disposing a first food product into the first food volume and a second food product into the second food volume as taught by Su in order to provide multiple types of food products within the package and preserve them separately until heating. 
Regarding claim 12, Keller in view of Murray in view of Harl in view of Cochran in view of Su teaches that the container can have at least one compartment suggesting the use of more than one compartment, including three compartments (Fig. 6, [0039]). Therefore, Keller in view of Murray in view of Harl in view of Cochran in view of Su is seen to teach providing the container with a third volume separated from the first and second volumes by at least one further dividing member and disposing a third food product into the third food volume.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keller US 6,380,524 in view of Murray US 2007/0284369 in view of Harl et al. US 2005/0284171 in view of Cochran et al. US 2013/0202754 in view of Abrams et al. US 2003/0150475.
Regarding claim 16, claim 16 differs from Keller in view of Murray in view of Harl in view of Cochran in the recitation that the method further comprises a step of sanitizing the used container after it has been cleaned.
Abrams teaches sanitizing articles ([0030]) for reuse and teaches performing a cleaning step (washing) and sanitizing step after the cleaning step ([0019], [0043]). It would have been obvious to one of ordinary skill in the art to modify the method of Keller in view of Murray in view of Harl in view of Cochran to comprise a step of sanitizing the used container after it has been cleaned as taught by Abrams in order to prevent microorganisms from infecting food which is subsequently introduced into the reusable container. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2010/0221393.
Regarding claim 18, Lim teaches that the container is reusable ([0001], claim 9) and therefore it is obvious that the container is suitable to be cleaned, refilled with food product and resealed with a replacement film.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2010/0221393 in view of Ecology Center.
Regarding claim 19, Lim discloses that the container is reusable and it is obvious that the container can be refilled at least 10 times. Additionally Ecology Center teaches that it was common to make plastic containers durable enough to be refilled and reused about 25 times. It would have been obvious to one of ordinary skill in the art to modify the container of Lim to be capable of being reused and refilled at least 10 times as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792